Exhibit 10.19

 

POWER SALE, FUEL SUPPLY
AND SERVICES AGREEMENT

 

THIS POWER SALE, FUEL SUPPLY AND SERVICES AGREEMENT (this “Agreement”), dated as
of January 3, 2006 (the “Agreement Date”), is by and between MIRANT AMERICAS
ENERGY MARKETING, LP, a Delaware limited partnership (“MAEM”), and MIRANT
POTOMAC RIVER, LLC, a Delaware limited liability company (the “Project
Company”).

 

RECITALS

 

WHEREAS, Project Company owns and operates a certain electric generating
facility as set forth on Exhibit A hereto (the “Generating Station”);

 

WHEREAS, Project Company may enter into contracts with third parties to sell
capacity, electricity, ancillary services and/or other related products
generated by, or available from, the Generating Station;

 

WHEREAS, in the absence of such third party contracts, Project Company desires
to contract herein to sell all or a portion of the capacity, electricity,
ancillary services and/or other related products generated by, or available
from, the Generating Station to MAEM, and MAEM desires to purchase such
capacity, electricity, ancillary services and/or other related products on the
terms and conditions set forth herein; and

 

WHEREAS, Project Company desires that MAEM perform certain services related to
the management and operation of the Generating Station, and MAEM desires to
perform such services.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties hereby
agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

The following capitalized terms, whether used in the singular or plural, shall
be defined as provided in this Article 1.

 

“Agreement” has the meaning set forth in the first paragraph hereof.

 

“Agreement Date” has the meaning set forth in the first paragraph of this
Agreement.

 

--------------------------------------------------------------------------------


 

“Asset Companies” means any Affiliates of MAEM either directly or indirectly
owned by Mirant Corporation, other than Mirant Potomac River, LLC, which own
electric generating facilities in the United States.

 

“Claims” means all claims or actions, threatened or filed, whether groundless,
false or fraudulent, that directly or indirectly relate to the subject matter of
an indemnity, and the resulting losses, damages, expenses, attorneys’ fees and
court costs, whether incurred by settlement or otherwise, and whether such
claims or actions are threatened or filed prior to or after the termination of
this Agreement.

 

“Collateral Costs” means an amount determined on a monthly basis by MAEM, in
good faith, as the cost incurred by MAEM or Mirant North America, LLC to post
collateral in the form of cash and/or letters of credit to third parties as
required under the terms of the transactions attributed to the Asset Book based
on the weighted average of the borrowing rates under the senior credit
facilities, senior notes and other indebtedness for borrowed money of Mirant
North America, LLC.

 

“Delivery Point” means, with respect to Products generated by, or available
from, the Generating Station, the high side of the generation step-up
transformer located at the Generating Station, where it connects to the
Transmission Provider’s transmission system; and, with respect to Products
generated by, or available from, sources other than the Generating Station, such
other point on the Transmission Provider’s transmission system as MAEM and
Project Company may determine.

 

“Direct Contracts” has the meaning set forth in Section 4.1.

 

“Emission Allowances” means authorizations under state or federal (as
applicable) air quality regulations to emit either one ton of nitrogen oxides
(“NOx”) or sulfur dioxide (“SO2”) at any time during any applicable calendar
year.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Expenses” has the meaning set forth in Section 8.2.

 

“Facility Lease Event of Default” shall have the meaning ascribed to such term
in the Participation Agreements dated as of December 18, 2000 among Mirant
Mid-Atlantic, LLC and the owners of the leased assets at the Dickerson and
Morgantown generating stations, Wilmington Trust Company and State Street Bank
and Trust Company of Connecticut, National Association.

 

“FERC” means the Federal Energy Regulatory Commission, or its successor.

 

“Force Majeure” means an event or circumstance which prevents one Party from
performing its obligations, which event or circumstance was not anticipated as
of the date the transaction was agreed to, which is not within the reasonable
control of, or the result of the

 

2

--------------------------------------------------------------------------------


 

negligence of, the claiming Party, and which, by the exercise of due diligence,
the claiming Party is unable to overcome or avoid or cause to be avoided. Force
Majeure shall not be based on (i) the loss of MAEM’s markets; (ii) MAEM’s
inability economically to use or resell the Product purchased hereunder; (iii)
the loss or failure of Project Company’s supply; or (iv) Project Company’s
ability to sell the Product at a price greater than the purchase price set forth
in this Agreement. Neither Party may raise a claim of Force Majeure based in
whole or in part on curtailment by a Transmission Provider unless (i) such Party
has contracted for firm transmission with a transmission provider for the
Product to be delivered to or received at the Delivery Point and (ii) such
curtailment is due to “force majeure” or “uncontrollable force” or a similar
term as defined under the Transmission Provider’s tariff; provided, however,
that existence of the foregoing factors shall not be sufficient to conclusively
or presumptively prove the existence of a Force Majeure absent a showing of
other facts and circumstances which in the aggregate with such factors establish
that a Force Majeure as defined in the first sentence hereof has occurred.

 

“Fuel” means coal.

 

“Fuel Delivery Point” means the physical location at the Generating Station
where MAEM shall deliver coal to Project Company.

 

“Generating Station” has the meaning provided in the recitals.

 

“Good Utility Practices” mean any of the practices, methods or acts engaged in
or approved by a significant portion of the electric energy industry with
respect to similar facilities during the relevant time period which in each
case, in the exercise of reasonable judgment in light of the facts known or that
should have been known at the time a decision was made, could have been expected
to accomplish the desired result at reasonable cost consistent with good
business practices, reliability, safety, law, regulation, environmental
protection and expedition. Good Utility Practices are not intended to be limited
to the optimum practices, methods or acts to the exclusion of all others, but
rather to delineate the acceptable practices, methods or acts generally accepted
in such industry.

 

“Gross Revenues” has the meaning provided in Section 8.2.

 

“Interest Rate” means, for any date, two percent (2%) over the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in the Wall Street Journal under “Money Rates”; provided that the Interest Rate
shall never exceed the maximum interest rate permitted by applicable law.

 

“ISO” means PJM Interconnection, LLC, or its successor.

 

“ISO FERC Tariff” means the Open Access Transmission and Energy Markets Tariff
for the Midwest Independent Transmission System Operator, Inc., as amended from
time to time, as on file with and approved by the FERC.

 

3

--------------------------------------------------------------------------------


 

“MAEM” has the meaning set forth in the first paragraph of this Agreement.

 

“MET” has the meaning set forth in Section 11.1(b).

 

“Net Market Revenues” has the meaning set forth in Section 8.2.

 

“Non-MIRMA Asset Book” has the meaning set forth in Section 5.1.

 

“Offer” has the meaning set forth in Section 2.2(a).

 

“Party” means any of MAEM or Project Company. In the context where MAEM is
referenced as a “Party,” a reference to the “other Party” shall mean Project
Company. In the context where Project Company is referenced as a “Party,” a
reference to the “other Party” shall mean MAEM. References to “either Party” or
the “Parties” shall have comparable meanings.

 

“Products” means electric capacity, energy, ancillary services and/or any other
related products which are or may become commercially recognized in the ISO
markets during the term of this Agreement.

 

“Project Company” has the meaning set forth in this first paragraph of this
Agreement.

 

“Purchased Power” has the meaning set forth in Section 4.2.

 

“Scheduling” or “Schedule” means the acts of MAEM and/or its designated
representatives of notifying, requesting and confirming to its counterparties
and their designated representatives (including, but not limited to, the ISO or
any Transmission Provider) the quantity and type of Products to be delivered on
any given day or days during the period of delivery at a specified Delivery
Point.

 

“Service Fee” has the meaning set forth in Section 8.1.

 

“Third Party Contracts” has the meaning set forth in Section 2.2(b).

 

“Transmission Providers” means the entity or entities transmitting Products on
behalf of Project Company or MAEM to or from the Delivery Point including, but
not limited to, the ISO or a regional transmission organization.

 

“Transportation Providers” means the entity or entities transporting Fuel on
behalf of Project Company or MAEM to or from the Generating Station.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2.

PRODUCT SALES

 

2.1           Intercompany Product Sales.

 

(a)           Transactions. With the exception of any Direct Contracts as
described in Section 4.1, Project Company shall sell and deliver, and MAEM shall
purchase and receive, or cause to be received, at the Delivery Point, all
Products generated by, and/or available from, the Generating Station. MAEM shall
resell such Products as described in Section 2.2. MAEM shall pay Net Market
Revenues to Project Company, on a monthly basis, for all Products purchased by
MAEM hereunder. In selling Products generated by, or available from, the
Generating Station, MAEM shall attempt to maximize Net Market Revenues for
Project Company.

 

(b)           Transmission and Scheduling. Project Company shall be responsible
for delivery of Products to the Delivery Point. MAEM shall arrange and be
responsible for transmission service at and from the Delivery Point. MAEM shall
serve as Scheduling agent on behalf of Project Company to Schedule and deliver
Products with respect to all transaction involving the Generating Station.

 

(c)           Title, Risk of Loss and Indemnity. The following provision shall
apply to all transactions involving the Generating Station except for Direct
Contracts as described in Section 4.1. As between the Parties, Project Company
shall be deemed to be in exclusive possession and control (and be responsible
for any damages or injury caused thereby) of the Products prior to delivery
thereof at the Delivery Point, and MAEM shall be deemed to be in exclusive
possession and control (and be responsible for any damages or injury caused
thereby) of the Products at and after delivery thereof at the Delivery Point.
Project Company warrants that it will deliver to MAEM all Products free and
clear of all liens, claims and encumbrances arising prior to delivery thereof at
the Delivery Point. Title to and risk of loss related to delivered Products
shall transfer from Project Company to MAEM at the Delivery Point. Each Party
shall indemnify, defend and hold harmless each other Party from any Claims
arising from any act or incident occurring during the period when possession,
control and title to Products is vested or deemed to be vested in the
indemnifying Party, except to the extent such Claims arise from such other
Party’s breach of this Agreement or its gross negligence or willful misconduct.

 

2.2           Resale of Products by MAEM.

 

(a)           Offers. MAEM may re-sell the Products purchased from Project
Company by submitting offers to sell the Products in the day-ahead and/or
real-time markets administered by the ISO (“Offers”).

 

(b)           Third Party Contracts. In addition to submitting Offers, MAEM may
resell the Products purchased from Project Company by entering into bilateral
contracts, forward sales, financial transactions (including but not limited to,
hedges, swaps, contracts for differences and options), tolling agreements, power
purchase agreements and other transactions (“Third Party Contracts”).

 

5

--------------------------------------------------------------------------------


 

(c)           Costs and Revenues. All costs and revenues associated with Offers
and Third Party Contracts will be charged, or paid, to Project Company as such
costs and revenues are actually incurred or received by MAEM, as further
described in the calculation of Net Market Revenues pursuant to Section 8.2.

 

(d)           Strategies. MAEM’s strategies with respect to all Offers, Third
Party Contracts and all Scheduling activities shall be consistent with:

 

(i)                                     the operating parameters and limitations
of the Generating Station, as provided by Project Company to MAEM;

 

(ii)                                  the limitations imposed by any
transmission service reservations for the purpose of transmitting Power from the
Generating Station;

 

(iii)                               Project Company’s scheduled maintenance
plans, as agreed to between the Parties;

 

(iv)                              the availability of the Generating Station
(including Fuel handling and storage facilities), as communicated by Project
Company to MAEM;

 

(v)                                 the ISO FERC Tariff and other ISO rules and
procedures in effect from time to time;

 

(vi)                              applicable requirements of any Transmission
Provider and/or Transportation Provider;

 

(vii)         Fuel availability;

 

(viii)        Good Utility Practices;

 

(ix)           any environmental limitations applicable to the Generating
Station; and

 

(x)            operating protocols agreed to from time to time by the Parties.

 

ARTICLE 3.

FUEL SERVICES

 

3.1           All Requirements Fuel Supply. With the exception of any Direct
Contracts as described in Section 4.1, MAEM shall procure and supply to Project
Company, on an exclusive basis, all Fuel required by the Generating Station in
accordance with Good Utility Practices and the terms and conditions of this
Agreement. Project Company shall reimburse MAEM for such Fuel at MAEM’s actual
cost. MAEM has entered into or will enter into Fuel hedges and trading
activities (including, but not limited to, physical and financial hedges, swaps
and options) in connection with MAEM’s Fuel supply obligations pursuant to this
Section 3.1. The costs and revenues associated with such Fuel hedging and
trading activities will be attributed to the Asset

 

6

--------------------------------------------------------------------------------


 

Book and charged to, or paid to, Project Company as such costs and revenues are
actually incurred or received by MAEM, as further described in the calculation
of Net Market Revenues pursuant to Section 8.2.

 

7

--------------------------------------------------------------------------------


 

3.2           Transportation and Scheduling. MAEM shall schedule or arrange for
scheduling services with its Transportation Providers to deliver Fuel to the
Fuel Delivery Point. MAEM shall manage Fuel imbalances on behalf of Project
Company and all costs and revenues associated with Fuel imbalances will be
attributed to the Asset Book and charged to, or paid to, Project Company as such
costs and revenues are actually incurred or received by MAEM.

 

3.3           Title, Risk of Loss and Indemnity. As between the Parties, MAEM
shall be deemed to be in exclusive possession and control (and be responsible
for any damages or injury caused thereby) of the Fuel prior to delivery thereof
at the Fuel Delivery Point, and Project Company shall be deemed to be in
exclusive possession and control (and be responsible for any damages or injury
caused thereby) of the Fuel at and after delivery thereof at the Fuel Delivery
Point. MAEM warrants that it will deliver to Project Company all Fuel free and
clear of all liens, claims and encumbrances arising prior to delivery thereof at
the Fuel Delivery Point. Title to and risk of loss related to delivered Fuel
shall transfer from MAEM to Project Company at the Fuel Delivery Point. Each
Party shall indemnify, defend and hold harmless each other Party from any Claims
arising from any act or incident occurring during the period when possession,
control and title to Products is vested or deemed to be vested in the
indemnifying Party, except to the extent such Claims arise from such other
Party’s breach of this Agreement or its gross negligence or willful misconduct.

 

ARTICLE 4.

DIRECT CONTRACTS

 

4.1           Direct Contracts.

 

(a)           Agency Services. Notwithstanding anything to the contrary in
Sections 2.1 or 3.1 of this Agreement, Project Company may enter into contracts
to (i) sell the Products available from the Generating Station directly to a
third party rather than selling such Products to MAEM and/or (ii) purchase Fuel
required by the Generating Station directly from a third party rather than
purchasing such Fuel from MAEM (collectively “Direct Contracts”). Project
Company hereby appoints MAEM as its agent in administering any Direct Contract
including, but not limited to, Scheduling, billing, settlements with the ISO (if
applicable) and other services required by Project Company pursuant to the terms
of such Direct Contract. Project Company shall continue to pay MAEM the Service
Fee for the agency services provided by MAEM during the term of a Direct
Contract. As agent, MAEM shall neither directly purchase or sell, or contract
for the purchase or sale, nor take title to or possession and control of any
Products or Fuel. Rather, as between MAEM and Project Company, when MAEM is
acting as agent under any Direct Contract, Project Company shall be deemed to
have title and exclusive possession and control of all Products sold to, and all
Fuel purchased from, third parties, and Project Company shall bear the risk of
loss associated with such Products and Fuel.

 

8

--------------------------------------------------------------------------------


 

(b)           Costs and Revenues. The calculation of Net Market Revenues shall
exclude any costs or revenues associated with a Direct Contract. All such costs
and revenues shall be paid and received by Project Company. If a third party
customer or other entity pays MAEM any amounts due Project Company under a
Direct Contract, MAEM shall hold such amounts in trust for the applicable
Project Company and remit such funds to Project Company on or before the
twentieth (20th) day of each month, or if such day is not a business day, the
immediately following business day.

 

4.2           Cooperation. The Parties shall cooperate to fulfill the
obligations of Project Company and/or MAEM as set forth in the Direct Contract
and/or Third Party Contract, as applicable. Notwithstanding the foregoing, all
payment obligations under any Direct Contract shall be the sole responsibility
of Project Company. In an effort to maximize Net Market Revenues, Project
Company agrees that MAEM shall have the right to purchase Products from third
parties or the market, in lieu of the Generating Station producing such
Products, for the purpose of meeting the supply obligations of Project Company
or MAEM under any Direct Contract or Third Party Contract (“Purchased Power”);
provided, however, any such purchase should only occur when the Project
Company’s cost to generate the Products exceeds the prevailing market price for
such Products. Project Company and MAEM shall notify the others promptly if it
becomes aware of any dispute under, or any proposed amendment to, a Direct
Contract or Third Party Contract. Project Company and MAEM acknowledge and agree
that certain provisions of this Agreement including, without limitation, MAEM’s
scheduling and fuel supply obligations, may not be consistent with the
provisions of a Direct Contract or a Third Party Contract (such as a tolling
agreement for example). In the event of such inconsistency, the provisions of
the Direct Contract or Third Party Contract shall control.

 

ARTICLE 5.

ASSET BOOK; ADDITIONAL SERVICES

 

5.1           Asset Book. MAEM will maintain an asset management book for
Project Company and Mirant Peaker, LLC (the “Non-MIRMA Asset Book”) to track and
measure the financial performance of all hedges and other transactions entered
into with respect to the Generating Station, the generating station owned by
Mirant Peaker, LLC, and, unless otherwise agreed by the Parties, transactions
entered into related to the Makewhole Reimbursement Agreement dated September 1,
2001 between Mirant Americas, Inc. and MAEM. The Non-MIRMA Asset Book shall be
separate from any MAEM trading book or any other asset book maintained by MAEM
for power resources managed by MAEM. Unless otherwise designated in writing by
Project Company and Mirant Peaker, LLC, transactions in the Non-MIRMA Asset Book
will be allocated solely to Mirant Americas, Inc.

 

5.2           Emissions Planning and Related Responsibilities. MAEM shall
provide Project Company emissions planning, in consultation with Project
Company, to assist in the compliance of the Generating Station at all times and
on an ongoing basis with all currently effective emissions requirements, permits
and regulations. Upon Project Company’s request, MAEM will procure Emission
Allowances necessary for the operation of the Generating Station, and dispose of
excess Emission Allowances, which are not needed for the operation of the
Generating

 

9

--------------------------------------------------------------------------------


 

Station. MAEM will charge Project Company MAEM’s actual cost of acquiring the
Emission Allowances and remit the actual proceeds of any Emission Allowances
sales to Project Company, as adjusted for any gains or losses on emission hedges
and trading activities.

 

5.3           Regulatory Reports. MAEM will make all quarterly filings to the
FERC required for Products produced by the Generating Stations.

 

ARTICLE 6.

TERM AND TERMINATION

 

6.1           Term. The initial term of this Agreement shall commence on the
Agreement Date and shall continue in effect unless terminated pursuant to
Section 6.2 or Section 9.2(a).

 

6.2           Early Termination Event.

 

(a)           In the event the Generating Station is no longer owned or leased
by an affiliate of MAEM, this Agreement shall automatically terminate, without
penalty and without any further action required by either Party, as of the
effective date of the transfer of ownership or termination of the lease of the
Generating Station.

 

(b)           In the event lenders or lessors exercise remedies following a
Facility Lease Event of Default, Project Company may terminate this Agreement,
without penalty, upon written notice to MAEM.

 

(c)           Either Party may terminate this Agreement upon sixty (60) days
written notice to the other Party.

 

6.3           Obligations upon Termination.

 

(a)           Upon any termination of this Agreement pursuant to Section 6.2
hereof, MAEM shall endeavor to (i) terminate any transactions entered into by
MAEM in connection with this Agreement which extend beyond such termination
including, but not limited to, Third Party Contracts entered into pursuant to
Section 2.2(b), (ii) assign such transactions to the new owner of the Generating
Station(s) and/or (iii) enter into an agreement with the new owner to allow MAEM
to continue to fulfill its obligations under any existing transactions. Any such
terminations and/or assignments shall be consummated in such a manner as to
fully release MAEM and Project Company from any liability or obligation
thereunder as of the termination date and/or the assignment effective date of
the applicable transactions. Any costs or revenues associated with termination
payments or settlement amounts as a result of liquidating and terminating any
transactions shall be charged to or paid to Project Company as described under
Section 2.2(c).

 

10

--------------------------------------------------------------------------------


 

(b)           Upon any termination of this Agreement pursuant to Section 9.2(a)
hereof, the Parties shall transfer or settle any outstanding transactions
entered into by MAEM in connection with this Agreement which extend beyond such
termination including, but not limited to, Third Party Contracts entered into
pursuant to Section 2.2(b). Any such transfer or settlement shall be consummated
in such a manner as to assign or convey to Project Company the full benefits and
obligations of such transactions, and to fully release MAEM from any liability
or obligation thereunder. To the extent that MAEM’s rights or obligations under
any such transaction may not be assigned without the consent of a third party,
and such consent has not or cannot be obtained with the commercially reasonable
efforts of the Parties, this provision shall not constitute an agreement to
assign the same if an attempted assignment would constitute a breach thereof or
be unlawful, and the Parties, to the maximum extent permitted by law and the
applicable transaction, shall enter into such commercially reasonable
arrangements as are necessary to fulfill the intent of this Section 6.3(b). The
Parties further agree to take such actions, and execute and deliver such
agreements, documents, instruments and certificates, as are necessary to
consummate the transactions contemplated by this Section 6.3(b).

 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

 

7.1           Project Company’s Representations and Warranties. Project Company
makes the following representations and warranties as a basis for its
undertakings contained herein:

 

(a)           Project Company is a limited liability company duly organized and
validly existing under the laws of the State of Delaware, is qualified to do
business in each foreign jurisdiction in which it transacts business, and is in
good standing under its certificate of formation and the laws of the State of
Delaware, has the requisite power and authority to own its properties, and to
carry on its business as now being conducted.

 

(b)           Project Company has full power and authority to enter this
Agreement and perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary limited liability
company action and do not and will not contravene its organizational documents
or conflict with, result in a breach of, or entitle any party (with due notice
or lapse of time or both) to terminate, accelerate or declare a default under,
any agreement or instrument to which Project Company is a party or by which
Project Company is bound. The execution, delivery and performance by Project
Company of this Agreement will not result in any violation by Project Company of
any law, rule or regulation applicable to it. Project Company is not a party to,
nor subject to or bound by, any judgment, injunction or decree of any court or
other governmental entity which may restrict or interfere with the performance
of this Agreement by it. This Agreement is Project Company’s legal, valid and
binding obligation, enforceable against Project Company in accordance with its
terms, except as (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally, and (ii) the remedy of specific
performance and injunctive relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.

 

11

--------------------------------------------------------------------------------


 

(c)           No consent, waiver, order, approval, authorization, permit or
order of, or registration, qualification or filing with, any court or other
governmental agency or authority is required for the execution, delivery and
performance by Project Company of this Agreement and the consummation by Project
Company of the transactions contemplated hereby.

 

(d)           Project Company has obtained all necessary governmental
authorizations, approvals, consents, waivers, exceptions, licenses, filings,
registrations, rulings, permits, tariffs, certifications and exemptions to
perform its obligations under this Agreement.

 

(e)           There is not pending or, to its knowledge, threatened against it,
any legal proceedings that could materially adversely affect its ability to
perform its obligations under this Agreement.

 

(f)            No Event of Default or event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default with respect to
Project Company has occurred and is continuing and no such event or circumstance
would occur as a result of its entering into or performing its obligations under
this Agreement or any other document relating to this Agreement.

 

7.2           MAEM’s Representations and Warranties. MAEM makes the following
representations and warranties as a basis for its undertakings contained herein:

 

(a)           MAEM is a limited partnership duly organized and validly existing
under the laws of the State of Delaware, is in good standing under its
certificate of limited partnership and the laws of the State of Delaware, is
qualified to do business in each foreign jurisdiction in which it transacts
business, has the requisite power and authority to own its properties, and to
carry on its business as now being conducted.

 

(b)           MAEM has full power and authority to enter this Agreement and
perform its obligations hereunder. The execution, delivery and performance of
this Agreement and the consummation of the Transactions contemplated hereby have
been duly authorized by all necessary limited partnership action by MAEM and do
not and will not contravene its organizational documents or conflict with,
result in a breach of, or entitle any party (with due notice or lapse of time or
both) to terminate, accelerate or declare a default under, any agreement or
instrument to which MAEM is a party or by which MAEM is bound. The execution,
delivery and performance by MAEM of this Agreement will not result in any
violation by MAEM of any law, rule or regulation applicable to it. MAEM is not a
party to, nor subject to or bound by, any judgment, injunction or decree of any
court or other governmental entity which may restrict or interfere with the
performance of this Agreement by it. This Agreement is MAEM’s legal, valid and
binding obligation, enforceable against MAEM in accordance with its terms,
except as (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) the remedy of specific
performance and injunctive relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefor may be brought.

 

12

--------------------------------------------------------------------------------


 

(c)           No consent, waiver, order, approval, authorization, permit or
order of, or registration, qualification or filing with, any court or other
governmental agency or authority is required for the execution, delivery and
performance by MAEM of this Agreement and the consummation by MAEM of the
transactions contemplated hereby.

 

(d)           MAEM has obtained all necessary governmental authorizations,
approvals, consents, waivers, exceptions, licenses, filings, registrations,
rulings, permits, tariffs, certifications and exemptions to perform its
obligations under this Agreement.

 

(e)           There is not pending or, to its knowledge, threatened against it,
any legal proceedings that could materially adversely affect its ability to
perform its obligations under this Agreement.

 

(f)            No Event of Default or event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default with respect to
MAEM has occurred and is continuing and no such event or circumstance would
occur as a result of its entering into or performing its obligations under this
Agreement.

 

ARTICLE 8.

BILLING AND PAYMENT

 

8.1           Cost Allocation. For services rendered by MAEM to Project Company
under this Agreement and/or any Direct Contract, Project Company shall pay MAEM
its monthly share of allocated costs for fulfilling its responsibilities to
Project Company under this Agreement and/or any Direct Contract including, but
not limited to, personnel costs (“Service Fee”). For purposes of determining
Project Company’s share of allocated costs, MAEM shall apply an industry
standard methodology which is applied uniformly across the Asset Companies. Each
of MAEM and Project Company acknowledges that the monthly allocations may be
adjusted from time to time.

 

8.2           Billing and Payment. Each month, MAEM shall pay Project Company
the positive Net Market Revenues due for the prior month (or, if Net Market
Revenues for such month are negative, Project Company shall pay MAEM an amount
equal to such negative balance) by wire transfer to the payment address provided
by the recipient on or before the twentieth (20th) day of each month, or if such
day is not a business day, the immediately following business day. At the time
of each monthly payment, MAEM shall render to Project Company a statement
detailing the Net Market Revenues for the prior month, and shall provide Project
Company with supporting documentation for each such monthly statement,
identifying calculations underlying such Net Market Revenues. If PJM later
adjusts amounts payable by or paid to MAEM with respect to transactions in the
Asset Book, such amounts will be credited to, or paid by, Project Company in the
month in which MAEM receives notice of the adjustment. The preceding sentence
shall survive termination of this Agreement. If a third party fails to pay MAEM
any amount due for Products sold to such party, MAEM shall only be required to
pay the Asset Company the amount received by MAEM from the third party. In other
words, MAEM shall not be responsible for

 

13

--------------------------------------------------------------------------------


 

non-payment by a third party customer, and any Gross Revenues shall not be
adjusted upward to account for any such non-payment.

 

“Net Market Revenues” means Gross Revenues minus Expenses. Net Market Revenues
shall be calculated in accordance with GAAP.

 

“Gross Revenues” means all revenues attributed to the Asset Book for a certain
month including, without limitation, the actual revenues received by MAEM from
(a) sales of all Products generated by, or available from, the Generating
Station, (b) sales of Purchased Power, (c) excess Fuel sales, (d) sales or
trades of excess Emissions Allowances from the Generating Station and (e) gains
associated with physical and/or financial products (including, but not limited
to, swaps, contracts for differences and options) purchased for the Asset Book
related to hedges and trading activities.

 

“Expenses” means all costs attributed to the Asset Book for a certain month,
including costs reimbursed to MAEM for actual costs in performing the services
including, but not limited to, costs for (a) purchases of Fuel, (b) purchases of
Emissions Allowances, (c) losses associated with physical and/or financial
products (including, but not limited to, swaps, contracts for differences and
options) purchased for the Asset Book related to hedges and trading activities,
(d) broker and/or transaction fees, (e) transmission congestion contracts for
sales from the Generating Station, (f) Collateral Costs, (g) transmission and/or
transportation costs related to delivery of the Products and/or Fuel, (h)
Purchased Power and (i) other actual costs in connection with the services
described in Articles 2, 3 and 4 hereof.

 

8.3           Monthly Statements. Project Company and MAEM will cooperate to
provide monthly statements in reasonable detail showing the calculation of the
Net Market Revenues, to enable Project Company to track Net Market Revenues.
Project Company shall have the right, upon reasonable notice, to examine and/or
audit the Asset Book from time to time.

 

8.4           Interest and Disputed Amounts. If either Party fails to make any
payment on or before the applicable payment due date, such overdue amounts shall
accrue interest at the Interest Rate from, and including, the applicable payment
due date to, but excluding, the date of payment. Any disputed invoiced amounts,
except amounts which are manifestly inaccurate, shall be paid in full on the
applicable payment due date, subject to later return together with interest
accrued at the Interest Rate depending on the resolution of the dispute.
Overpayments or underpayments identified by the Parties shall be returned or
credited, together with interest accrued at the Interest Rate, to their rightful
owners in the first following month.

 

8.5           FERC Refunds. In the event MAEM is ordered by FERC to refund any
payments received by MAEM from third parties related to any transactions in the
Asset Book, Project Company agrees to pay, or reimburse MAEM if MAEM has paid,
the refund amount to FERC or a third party. The Project Company’s obligation to
pay FERC or a third party, or reimburse MAEM, any refund amount shall be without
regard to the cause or causes related thereto

 

14

--------------------------------------------------------------------------------


 

including, without limitation, the negligence of MAEM. Any such payment to FERC
or a third party shall be made within the time period ordered by FERC.

 

ARTICLE 9.

DEFAULTS AND REMEDIES

 

9.1           Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder with respect to a Party:

 

(a)           default shall occur in the payment of any amounts due from such
Party hereunder which shall continue for more than ten (10) days after written
notice from the other Party;

 

(b)           other than as provided in Section 9.1(a) above, default shall
occur in the performance of any covenant or condition to be performed by such
Party under this Agreement and such default shall continue unremedied for a
period of thirty (30) days after written notice from the other Party specifying
the nature of such default; or

 

(c)           a representation or warranty made by such Party herein shall have
been false or misleading in any material respect when made; provided, however,
if such representation or warranty is capable of being corrected, no Event of
Default shall have occurred if such Party is diligently pursuing such correction
and such representation or warranty is corrected within thirty (30) days of such
Party obtaining knowledge of the false and misleading nature of the statement.

 

9.2           Remedies. The Parties shall have the following remedies available
to them hereunder:

 

(a)           Upon the occurrence of an Event of Default by either Party
hereunder, the non-defaulting Party shall have the right (i) to collect all
amounts then or thereafter due to it from the defaulting Party hereunder, and
(ii) upon written notice to the other Party, to terminate this Agreement at any
time during the continuation of such Event of Default. The terminating Party
shall have all rights and remedies available to it under applicable law, subject
to the limitations set forth in Section 11.8.

 

(b)           Without limiting the foregoing, any unexcused breach of this
Agreement or failure of either Party to perform its obligations hereunder shall
subject such Party to the payment of actual damages to the other Party,
regardless of any cure period.

 

ARTICLE 10.

FORCE MAJEURE

 

10.1         Force Majeure. If either Party is rendered wholly or partly unable
to perform its obligations under this Agreement because of a Force Majeure
event, that Party will be excused from whatever performance is affected by the
Force Majeure event to the extent so affected, provided that (a) the
non-performing Party, as soon as practical after knowing of the occurrence of
the Force Majeure event, gives the other Party written notice describing the
particulars of the

 

15

--------------------------------------------------------------------------------


 

occurrence; (b) the suspension of performance is of no greater scope and of no
longer duration than is reasonably required by the Force Majeure event; (c) the
non-performing Party uses commercially reasonable efforts to overcome or
mitigate the effects of such occurrence, provided, however, that this provision
shall not require Project Company to deliver, or MAEM to receive, any Products
at points other than the Delivery Point; and (d) when the non-performing Party
is able to resume performance of its obligations hereunder, that Party shall
give the other Party written notice to that effect and shall promptly resume
such performance.

 

ARTICLE 11.

MISCELLANEOUS PROVISIONS

 

11.1         Assignment; Successors and Assigns.

 

(a)           No assignment or delegation by either Party (or any successor or
assignee thereof) of this Agreement, in whole or in part, shall be made or
become effective without the prior written consent of the other Party in each
case obtained, which consent may not be unreasonably withheld. Any assignments
or delegations by either Party shall be in such form as to assure that such
Party’s obligations under this Agreement will be honored fully and timely by any
succeeding party.

 

(b)           Notwithstanding Section 11.1(a), this Agreement shall be assigned
from MAEM to Mirant Energy Trading, LLC (“MET”) without any action required by
the Parties pursuant to the terms of the Plan and the Implementation Order. The
assignment shall occur on the MAEM/MET Effective Date (as such term is defined
in the Plan) and thereafter, all references to MAEM in this Agreement shall be
references to MET. As of the MAEM/MET Effective Date, Section 7.2(a) shall be
amended to delete “limited partnership” and replace it with “limited liability
company”.

 

11.2         Notices. All notices, requests and other communications hereunder
(herein collectively a “notice” or “notices”) shall be deemed to have been duly
delivered, given or made to or upon any Party hereto if in writing and delivered
by hand against receipt, or by certified or registered mail, postage pre-paid,
return receipt requested, or to a courier who guarantees next business day
delivery or sent by telecopy (with confirmation) to such Party at its address
set forth below or to such other address as such Party may at any time, or from
time to time, direct by notice given in accordance with this Section 10.2.

 

IF TO PROJECT

 

COMPANY:

Mirant Potomac River, LLC

 

1155 Perimeter Center West

 

Atlanta, Georgia 30338

 

Attention: President

 

 

IF TO MAEM:

Mirant Americas Energy Marketing, LP

 

1155 Perimeter Center West

 

Atlanta, Georgia 30338

 

16

--------------------------------------------------------------------------------


 

 

Attention: Legal Department

 

 

IF TO MET:

Mirant Energy Trading, LLC

 

1155 Perimeter Center West

 

Atlanta, Georgia 30338

 

Attention: Legal Department

 

 

The date of delivery of any such notice, request or other communication shall be
the earlier of (i) the date of actual receipt or (ii) three (3) business days
after such notice, request or other communication is sent by certified or
registered mail, (iii) if sent by courier who guarantees next business day
delivery, the business day next following the day of such notice, request or
other communication is actually delivered to the courier or (iv) the day
actually telecopied.

 

11.3         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD OTHERWISE CAUSE THE LAW OF ANY STATE OTHER THAN NEW
YORK TO APPLY.

 

11.4         Compliance With Laws. At all times during the term of this
Agreement, the Parties shall comply with all laws, rules, regulations, and codes
of all governmental authorities having jurisdiction over each of their
respective businesses which are now applicable, or may be applicable hereafter,
including without limitation, all special laws, policies, ordinances, or
regulations now in force, as amended or hereafter enacted. The Parties hereto
shall maintain all licenses, permits and other consents from all governmental
authorities having jurisdiction for the necessary use and operation of their
respective business. Nothing herein shall be deemed a waiver of the Parties’
right to challenge the validity of any such law, rule or regulation.

 

11.5         Entire Agreement. This Agreement sets forth the entire agreement of
the Parties with respect to the subject matter herein and takes precedence over
all prior understandings.

 

11.6         Amendments. This Agreement may not be amended except by a writing
signed by the Parties.

 

11.7         Severability. The invalidity or unenforceability of any provisions
of this Agreement shall not affect the other provisions hereof. If any provision
of this Agreement is held to be invalid, such provisions shall not be severed
from this Agreement; instead, the scope of the rights and duties created thereby
shall be reduced by the smallest extent necessary to conform such provision to
the applicable law, preserving to the greatest extent the intent of the Parties
to create such rights and duties as set out herein. If necessary to preserve the
intent of the Parties hereto, the Parties shall negotiate in good faith to amend
this Agreement, adopting a substitute provision for the one deemed invalid or
unenforceable that is legally binding and enforceable and which restores to the
two Parties to the greatest extent possible the benefit of their respective
bargains on the Effective Date.

 

17

--------------------------------------------------------------------------------


 

11.8         Limitation on Damages. NEITHER PARTY SHALL BE ENTITLED TO RECOVER
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES HEREUNDER.

 

11.9         Risk Management Policy. The Parties acknowledge and agree that this
Agreement is subject to the Risk Management Policy approved by the Parties’
Board of Directors. In the event of a conflict between the provisions of this
Agreement and the terms of the Risk Management Policy, the terms of the Risk
Management Policy shall govern and control.

 

SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereto
have caused this Agreement to be duly executed as an instrument under seal by
their respective duly authorized officers as of the date and year first above
written.

 

Mirant Americas Energy Marketing, LP

By:

Mirant Americas Development, LLC

 

Its General Partner

 

 

By:

New MAEM Holdco, LLC

Its:

Sole Member

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

Mirant Potomac River, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President & Treasurer

 

 

 

 

As of the MAEM/MET Effective Date:

 

 

Mirant Energy Trading, LLC

 

 

By:

/s/ J. William Holden III

 

Name:

J. William Holden III

Title:

Senior Vice President, Chief Financial Officer & Treasurer

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Potomac River Generating Station

 

Unit

 

Location

 

Nameplate
Capacity

 

Commercial
Operation Date

 

 

 

 

 

 

 

 

 

C1

 

Alexandria, VA

 

88

 

1949

 

 

 

 

 

 

 

 

 

C2

 

Alexandria, VA

 

88

 

1950

 

 

 

 

 

 

 

 

 

C3

 

Alexandria, VA

 

102

 

1954

 

 

 

 

 

 

 

 

 

C4

 

Alexandria, VA

 

102

 

1956

 

 

 

 

 

 

 

 

 

C5

 

Alexandria, VA

 

102

 

1957

 

 

20

--------------------------------------------------------------------------------